Citation Nr: 1723761	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-08 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to eligibility for Dependency and Indemnity Compensation (DIC) benefits as the remarried surviving spouse of the Veteran. 

2. Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.  He died in January 1987, and the appellant was the Veteran's surviving spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appellant testified before the undersigned Veterans Law Judge at a video conference hearing in October 2016; a transcript of that proceeding has been associated with the electronic claims file. 


FINDINGS OF FACT

1. In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wished to withdraw from appeal the issue of entitlement to accrued benefits. 

2. At the time of his death in January 1987, the appellant had been married to the Veteran since April 1958.

3. In August 1995, the appellant remarried; she was over the age of 57 at that time. 

4. In October 2009, the appellant filed an original claim for VA DIC benefits.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the claim for entitlement to accrued benefits have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The requirements for basic eligibility for VA DIC benefits as the remarried surviving spouse of the Veteran have not been met.  Veterans Benefit Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (2003); 38 U.S.C.A. §§ 103, 1310, 1311 (West 2015); 38 C.F.R. §§ 3.1, 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

During the October 2016 hearing, the appellant notified the Board that she wished to withdraw from appeal her claim of entitlement to accrued benefits.  Thus, no allegations of errors of fact or law remain for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review this matter, and it must be dismissed.

II. Recognition as a Remarried Surviving Spouse for DIC Benefits

The appellant contends that she is entitled to DIC benefits as the remarried surviving spouse of the Veteran.  During her hearing before the undersigned and in other statements of record, the appellant asserted that VA never notified her of the various benefits to which she may have been entitled following the Veteran's death.  Alternatively, she contends that she did not fully understand the VA form(s) she filled out at that time. See Hearing Transcript. 

The following facts are not in dispute.  The appellant was married to the Veteran continuously from April 1958 until the time of his death in January 1987.  

Review of the record reflects that the appellant submitted a VA Form 90-2008, Application for United States Flag for Burial Purposes, in January 1987.  The record also contains a copy of a letter, dated February 26, 1987, sent from VA to the appellant, notifying her of the different benefits (i.e., DIC, pension) to which she may have been entitled.  A VA Form 21-530, Application for Burial Benefits, was received in February 1987.  This form was signed and dated by the appellant.  Part I, Section 9 of the VA Form 21-530 specifically asked the appellant to indicate (i.e., to check a "yes" or "no" box) whether she was claiming that the Veteran's cause of death was due to service.  The appellant checked the "no" box in response.  This document was submitted by the appellant's accredited representative along with other documents including a VA Form 23-22 (appointing VFW as her representative), a copy of the death certificate, an itemized funeral bill, and an honorable discharge.  The VFW cover letter delineating the contents of the submission expressly left blank the VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Widow or child.  

The appellant remarried F.F.E. in August 1995; as the appellant was born in 1934, she was over the age of 57 at the time of her second marriage. See DIC Application.  

On October 14, 2009, VA received her original VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Surviving Spouse or Child.  

VA death benefits, including DIC benefits, are payable to a Veteran's surviving spouse under certain circumstances. 38 U.S.C.A. §§ 1310, 1541(a), 5121.

A "surviving spouse" is a person whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50 (b); see also 38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j) (defining marriage).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse. 38 C.F.R. § 3.50 (b)(1).  Significantly, with exceptions, the claimant must not have remarried. 38 C.F.R. § 3.50 (b)(2).

On December 16, 2003, Congress amended Title 38 of the United States Code to authorize DIC benefits for surviving spouses even if they remarried, provided that the remarriage occurred after the surviving spouse attained the age of 57. Veterans Benefit Act of 2003, Pub.L. No. 108-183, § 101, 117 Stat. 2651, 2652-53 (2003) (codified at 38 U.S.C.A. § 103 (d)(2)(B) ); see 38 C.F.R. § 3.55 (a)(10).  However, if such a surviving spouse remarried prior to December 16, 2003, this claimant will only be eligible for DIC compensation if the DIC application was received prior to December 16, 2004. 38 C.F.R. § 3.55 (a)(10)(ii).

In this case, the appellant remarried in August 1995 (prior to December 2003), but did not file an application for DIC benefits until October 2009 (well after December 2004); therefore, the exception set forth in 38 C.F.R. § 3.55 (a)(10) for surviving spouses who remarried after age 57 is not applicable. See also Carroll v. McDonald, 767 F.3d 1368 (2014)(noting that the window for eligibility for DIC benefits in a case where a surviving spouse remarries after the age of 57, but before December 16, 2003, terminated when the one-year filing window closed on December 16, 2004).  Moreover, there are no other provisions relevant to the appellant's case that would serve as a basis for determining that she is entitled to VA DIC benefits, despite her current remarriage.  Under these circumstances, the appellant's application for DIC benefits must be denied as a matter of law because her claim for DIC benefits was not received before December 16, 2004. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In so finding, the Board acknowledges the appellant's assertion that she never received the February 26, 1987, notification letter from VA concerning DIC/surviving spouse benefits. See Hearing Transcript.  However, there is a legal presumption of administrative regularity that dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties. See Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Whether clear evidence exists to rebut the presumption of administrative regularity is a question of law. See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  In particular, concerning allegations of nonreceipt of mail, an assertion by the claimant, alone, does not rebut the presumption of regularity. See, e.g., Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007); Jones v. West, 12 Vet. App. 98, 102 (1998).  In this case, there is no evidence to corroborate her assertion, such as the mail having been returned as undeliverable.  

To the extent that the appellant asserts that she did not fully understand the Burial Benefits form (VA Form 21-530) she completed, signed, and submitted in February 1987, the Board notes that the appellant checked the "no" box in answering whether she was claiming that the Veteran's death was due to service.  By that action, the appellant expressly indicated to VA that she was not claiming entitlement to DIC/cause of death.  The Board points out that the appellant did, in fact, have representation when she completed and signed the VA Form 21-530 and that the VFW aided her with submission of other documents that were pertinent to her burial benefits claim at that time.  

Moreover, to the extent that the appellant contends that she did not understand the VA form(s) or laws/regulations, and/or did not know she could or should apply for DIC benefits until 2009, it is clear that ignorance cannot be used as an excuse for failure to follow a promulgated regulation. See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance. Morris, 1 Vet. App. at 265.  In fact, the Court most recently confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations. Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

In short, the Board does not find the above-asserted arguments to be persuasive and there is no basis upon which to construe the February 1987 VA Form 21-530 as one for DIC benefits.  The appellant's initial (and only) application for DIC benefits was received in October 2009.  

In summary, the Board would like to express that it is extremely sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's military service.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify and assist as it pertains to these aspects of the claim. See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

The appeal as to the claim for entitlement to accrued benefits is dismissed. 

Basic eligibility as a remarried surviving spouse for VA DIC benefits is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


